NO. 12-17-00043-CV
                          IN THE COURT OF APPEALS
               TWELFTH COURT OF APPEALS DISTRICT
                                      TYLER, TEXAS


IN RE:                                            §
                                                          ORIGINAL PROCEEDING
J. M. W., A JUVENILE                              §

RELATOR                                           §

                                   MEMORANDUM OPINION
                                       PER CURIAM
       Relator, J.M.W., has filed a postconviction petition for writ of habeas corpus seeking
relief from a juvenile adjudication for aggravated robbery. We dismiss for want of jurisdiction.


                                           BACKGROUND
       In 2001, J.M.W., a juvenile, was adjudicated delinquent for aggravated robbery, and
sentenced to imprisonment for twenty-five years. He was sent to the Texas Youth Commission
and later transferred to the Texas Department of Criminal Justice – Institutional Division, where
he is currently incarcerated. J.M.W. has filed two petitions for writ of habeas corpus with the
Texas Court of Criminal Appeals, both of which were dismissed, without written order, as a
juvenile matter. See In re J.M.W., No. WR-74,665-02 (Tex. Crim. App. Jan. 8, 2014); see also
In re J.M.W., No. WR–74, 665-01 (Tex. Crim. App. Oct. 27, 2010).



                                             ANALYSIS
       A person confined pursuant to an adjudication and disposition in juvenile court may seek
habeas corpus relief in the appropriate court. See TEX. FAM. CODE ANN. § 56.01(o) (West Supp.
2016). However, there are narrow circumstances under which this Court has original habeas
jurisdiction. Specifically, this Court has original jurisdiction to issue a writ of habeas corpus only
when it appears that a person is restrained in his liberty “by virtue of an order, process, or
commitment issued by a court or judge because of the violation of an order, judgment, or decree
previously made, rendered, or entered by the court or judge in a civil case.” See TEX. GOV’T
CODE ANN. § 22.221(d) (West 2004).
         We do, however, have jurisdiction to review, by direct appeal, a trial court’s denial of a
juvenile’s postconviction petition for writ of habeas corpus. See In re D.A.B., No. 12-14-00147-
CV, 2014 WL 2609722, at *1 (Tex. App.—Tyler June 11, 2014, no pet.) (mem. op.). In this case,
J.M.W. did not file a notice of appeal. Nor does his habeas petition meet the requirements for a
notice of appeal. See TEX. R. APP. P. 25.1. Even if we could construe the petition as a notice of
appeal, we cannot determine from the documents provided that an appealable order, such as an
order denying habeas relief, has been signed. See TEX. R. APP. P. 25.1(d)(2) (requiring that notice
of appeal state date of judgment or order appealed from). Under these circumstances, we do not
have jurisdiction to consider J.M.W.’s petition. See In re D.A.B., 2014 WL 2609722, at *1-2.

                                                   DISPOSITION
         Because this Court lacks original jurisdiction to issue a writ of habeas corpus under the
facts presented here, and J.M.W.’s habeas petition cannot be construed as a notice of appeal, we
dismiss J.M.W.’s petition for writ of habeas corpus. See TEX. GOV’T CODE ANN. § 22.221(d); see
also In re D.A.B., 2014 WL 2609722, at *1-2.
Opinion delivered February 8, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                    (PUBLISH)

                                                          2
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                          FEBRUARY 8, 2017

                                        NO. 12-17-00043-CV



                                      J. M. W., A JUVENILE,
                                              Relator
                                                 V.

                                     THE STATE OF TEXAS,
                                          Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of habeas corpus filed by
J.M.W., who is the defendant in Cause No. 003-0433-00, pending on the docket of the County
Court at Law No. 3 of Smith County, Texas. Said petition for writ of habeas corpus having been
filed herein on February 1, 2017, and the same having been duly considered, because it is the
opinion of this Court that it lacks original jurisdiction to issue a writ of habeas corpus, it is
therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of habeas
corpus be, and the same is, hereby dismissed for want of jurisdiction.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.


                                                     3